Citation Nr: 0527856	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-16 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1969. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The RO granted entitlement 
to service connection for PTSD with assignment of a 30 
percent evaluation effective December 20, 2001, date of 
claim.  The Board remanded the case in July 2004 for further 
development of the evidence.  In December 2004, the RO 
increased the evaluation for PTSD to 50 percent disabling, 
effective December 20, 2001.  The case has been returned to 
the Board.

The veteran testified at a December 2003 video-conference 
hearing.  A transcript of the hearing is of record. 


FINDING OF FACT

PTSD is productive of no more than occupational and social 
impairment with reduced reliability and productivity.  
Deficiencies in most areas have not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.130, 
Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in March 2003,  
supplemental statements of the case (SSOC) dated in April 
2003, December 2004, and March 2005, and a letter regarding 
the VCAA in January 2002, the veteran was provided with the 
applicable law and regulations and given adequate notice as 
to the evidence needed to substantiate his claim and the 
evidence not of record that is necessary.  The January 2002 
letter advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
January 2002 VCAA letter specifically asked the veteran to 
tell the RO if he knew of any additional evidence he would 
like considered.  This request of the veteran implicitly 
included a request that if he had any pertinent information, 
he should submit it.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has taken all appropriate action to 
develop the veteran's claim.  The Board also notes that in 
this case the veteran was provided notice of the VCAA prior 
to the initial unfavorable RO decision.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b) (1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

The veteran's claim for service connection for PTSD was 
received on December 20, 2001.

The veteran underwent a VA psychiatric examination in June 
2002.  The examiner indicated that the claims folder had been 
reviewed prior to the examination and that the veteran had no 
prior psychiatric treatment.  The veteran reported various 
PTSD stressors.  Following service, he worked as a trucker.  
He has had about seven to eight jobs over the past 33 years.  
His longest period of employment was 21 years as a self-
employed businessman.  He stated that in 1978, he quit a job 
because he did not get along well with his boss and peers.  
He has been married for 33 years and has a 28 year-old 
daughter and two grandchildren.  He reported that he was a 
loner and that he sits at home.  He only has a couple of 
friends.  He stated that his marriage was good and that his 
wife understands him.  He recently closed a glass factory 
that he owned due to financial problems.  He recently started 
work with another company that was in the business of making 
pressure sensitive labels.  

The veteran reported that he has been sleeping in a recliner 
for the past 30 years.  He talked in his sleep and was easily 
startled.  His wife believes that he is quick tempered, but 
he does not think so.  He stated that he still drinks very 
occasionally and not like before although he initially 
reported that he quit drinking 10 years ago.  He liked to be 
by himself.

On mental status examination, the veteran was tearful.  It 
took a long time for him to answer questions.  He was clean 
and casually groomed.  There were no delusions or 
hallucinations.  His eye contact was good.  He was not 
suicidal or homicidal.   He reported on and off sleeping 
suicidal thoughts but he never had a suicide attempt.  He was 
alert and oriented to person, place, and time.  There was no 
memory loss or impairment.  No obsessive or ritualistic 
behavior was noted.  Speech was normal, relevant, logical and 
goal oriented.  He did not support any panic attacks.  His 
mood was stated to be depressed and anxious.  Affect was 
full-ranged.  He reported sleep impairment.  He only gets 
five hours of sleep at night.  There was no underlying 
personality disorder or somatoform disorder.  Judgement and 
insight were good.  Intelligence was average.  There was no 
cognitive impairment.

The diagnosis was PTSD.  The examiner felt that the veteran 
met the criteria for PTSD based on the following:  The 
veteran reported persistent recurrent and intrusive 
distressing recollections, recurrent nightmares and 
flashbacks of his Vietnam experiences.  All of this occurred 
two to three times a week.  He also reported persistent 
avoidance in the form of efforts to avoid activities and 
people that arouse recollections of the trauma.  He had 
diminished interest in significant activities like camping 
and a feeling of detachment from others.  He does not like 
crowds and he does not socialize.  He had persistent symptoms 
of arousal including difficulty falling or staying asleep, 
irritability or outbursts of anger, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  A Global 
Assessment of Functioning Scale (GAF) score of 51-53 was 
assigned.         

In a February 2003 statement, the veteran's friend gave a 
history of the veteran's unit.

In a March 2003 statement, the veteran's friend attested to 
serving with the veteran during the Vietnam War.

The veteran testified at a December 2003 video-conference 
hearing that he experiences nightmares and depression.  He 
also stated that he was self-employed for 20 years and closed 
the business for financial reasons.  He was currently 
employed by a temporary employment agency.     

An undated letter was received from the veteran's PTSD 
counselor at the VA Medical Center.  The counselor stated 
that the veteran has been seen in the PTSD clinic since July 
2003 and that he was also receiving treatment by a VA 
physician at the same time.

The Board remanded the case in July 2004 for further 
development of the evidence.  In particular, the RO was 
requested to obtain any outstanding employment or medical 
treatment records and to afford the veteran a VA psychiatric 
examination.
VA outpatient treatment records dated from May 2003 to July 
2004 were received.  The records show that the veteran 
reported being self-employed as a glassman until 2001 when he 
gave up the business for financial reasons.  He was 
unemployed for several months and then began doing temporary 
work in June 2002.  The veteran stated that he had difficulty 
sleeping, and that he slept in a recliner for the past 30 
years, waking up frequently.  In August 2003, he was 
depressed over an upcoming layoff.  Symptoms of 
hypervigilance and irritability were discussed.  In February 
2004, the veteran shared two traumas with the counselor.  In 
March 2004, the veteran reported working a third shift and 
seemed more relaxed and less depressed.  The improvement in 
his symptoms was attributed to a steady job and medications.  
In May and June 2004, the veteran reported symptoms of 
hypervigilance, sleep disturbances, and irritability; however 
his symptoms seemed to have subsided since he had found 
employment.  

The veteran submitted various newspaper articles documenting 
his participation in several Vietnam War memorial events.

VA outpatient treatment records dated from July 2004 to 
February 2005 were received.  In October 2004, the veteran 
was noted to working a third shift.  He was still having 
difficulties sleeping and was sleeping in short blocks of 
time.  Mental status examination revealed good eye contact.  
His mood was dysphoric and his affect was appropriate.  
Speech was normal in rate, volume and production.  There were 
not delusions or hallucinations.  There were no suicidal or 
homicidal ideations.  Insight and judgement were good.  In 
November 2004, the reported that his sleep has been better 
but he was still having trouble adjusting to his third shift 
job.  He said he that he had lost the enjoyment of things he 
used to do such as woodworking and yard work.  He reported 
not enjoying socializing.  In December 2004, he complained of 
not being able to sleep.  He denied any panic attacks.  
Mental status examination revealed that he was alert and 
oriented.  He appeared fatigued.  Affect was within normal 
range.  Mood was dysphoric.  He had no delusions or 
hallucinations.  There were no suicidal or homicidal 
ideations.  Insight and judgement were good.  In January 
2005, the veteran was dysphoric.  He had a normal range of 
affect.  He was finding his job increasingly stressful.  He 
had had verbal altercations with his supervisor.  In February 
2005, he was mildly anxious.  He was having trouble with his 
job.  He felt angry and irritable there.  He reported 
continual flashbacks and memories during work.   

The veteran underwent a VA psychiatric examination in August 
2004.  The examiner noted that the veteran's claims folder 
had been thoroughly reviewed prior to the examination.  The 
veteran reported having a difficult time with employment 
since his discharge from the service.  He stated that he has 
had multiple short-term jobs and sometimes part-time jobs 
that would be terminated for various reasons, including him 
being laid off due to companies going out of business or 
because he had to move.  Currently he had a permanent 
position with a company and that had seemed to improve his 
symptoms.  He described the job as tedious and boring and 
somewhat problematic in that it gives him lots of time to 
think about his memories.  He tended to stay by himself and 
due to conflict there, he nearly quit approximately three 
weeks previously.  

In terms of his marital relationship, he reported that first 
started having problems with PTSD in 1971.  He has been 
married for 35 years.  He stated that he had episodes of 
drinking early on in his marriage where he would "go off on 
his wife" and would even go so far as to choke her.  He has 
consistently been accused by his wife as being unable to show 
emotions.  He has a tendency to isolate.  He has spent the 
past 30 years sleeping in a recliner and this has interfered 
with his marital relationship.  

In terms of other friends and relationships, the veteran 
reported that the only people that he associates with are 
friends from Vietnam.  He recently attended a reunion in 
Michigan that was very emotional.  He was concerned that he 
can't concentrate and won't be able to remember things.  In 
terms of suicidal ideation, he stated that if it wasn't for 
his wife, he was not sure, but he did not feel that he was at 
that point right now.     

On mental status examination, the veteran was neat, pleasant 
and cooperative.  He had intermittent eye contact and spoke 
rather methodically and was slow to answer at times.  At 
other times, he became emotional and tearful.  He stated that 
his mood tends to be depressed and anxious most of the time.  
His affect was anxious as well as depressed and tearful.  His 
thoughts were logical and coherent.  He was without active 
suicidal or homicidal ideation, however, he spoke about times 
when he wished he was not here and he wonders why others died 
when he lived.  There were no auditory or visual 
hallucinations.  He did appear somewhat nervous and 
hypervigilant.  His insight and judgment appeared to be fair 
to good.  

Based on a review of the medical record, the examiner noted 
that the veteran did not seek active treatment for his PTSD 
until July 2003.  At the time, the veteran reported 
persistent and somewhat baseline symptoms that have not 
remitted.  At baseline, he tends to have sleep disturbances 
and intrusive thoughts of his experiences on essentially a 
daily basis.  He was depressed, irritated, and tearful at 
times, and avoided people.  There have been baseline problems 
with dealing with authority figures and with adjusting to 
changing or stressful environments.  The examiner felt that 
his functioning when he has those symptoms tended to cause 
him some moderate to serious impairment in that he had 
difficulty keeping a job.  A GAF score of 46 was assigned 
during this period.  These episodes of symptoms have been 
punctuated by worsening symptoms through brief periods of 
time as well as brief periods of time of symptomatic 
improvement.

The examiner assigned a GAF score of 51-53 from January 2004 
to the present.  The veteran's impairment and functioning was 
seen at a more moderate level.  

The examiner concluded that the veteran at his best has a 
persistent presence of symptoms which included a depressed 
mood, anxiety, chronic sleep impairment, and problems with 
concentration and memory.  The examiner also felt that the 
veteran had a substantial period of time where he had an 
impairment in memory, disturbances in his motivation and 
mood, and difficulty in establishing and maintaining social 
relationships.  This was reflected in his isolation in that 
he has very few friends and in the estrangement that his 
symptoms have caused between him and his wife.  Symptoms such 
as near continuous panic or depression affecting his ability 
to function independently or suicidal ideation have not been 
an ongoing problem for the veteran.

Employment information received from the veteran's various 
employers document the following:  The veteran worked for 
Adecco Employment Services from May 2002 to February 2004.  
He worked for Infinity Resources Incorporated as a temporary 
employee from February to May 2004 and was then hired as a 
regular employee by Perfection Corporation in May 2004.  He 
was still employed by Perfection Corporation as a fabricated 
products operator on a full-time basis.

In a February 2005 statement, the veteran indicated that he 
was out of work for six months and that he suffers from 
nightmares.

In a January 2005 statement, the veteran's wife indicated 
that the veteran suffered from disturbed sleep over the years 
and that he suffered from flashbacks in the middle of the 
night.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims has made a distinction, 
however, between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection, and 
a claim for an increased rating of a service-connected 
condition.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As the appeal 
involves an original claim, the Board has framed the issue as 
shown on the title page.

Under the applicable criteria, a 30 percent evaluation is 
contemplated for PTSD upon a showing of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

A 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).

The Board finds that the currently assigned 50 percent 
evaluation for PTSD is the most appropriate and the 
preponderance of the evidence is against assignment of a 
higher initial rating.  The evidence of record shows that the 
veteran's symptomatology primarily involves complaints of 
chronic sleep impairment, depressed mood, anxiety, and 
flashbacks of events experienced in Vietnam.  During certain 
periods of time, however, the veteran has experienced an 
increase in his PTSD symptomatology which has been manifested 
by an impairment in memory, disturbances in motivation and 
mood, and difficulty in establishing and maintaining social 
relationships.  During these periods, the veteran isolates 
himself from family and friends.  This symptomatology is 
adequately addressed by the 50 percent evaluation currently 
assigned for the veteran's PTSD.  However, there was no 
evidence of suicidal ideation, obsessional rituals, 
illogical, obscure, or irrelevant speech or near-continuous 
panic or depression affecting the veteran's ability to 
function independently, appropriately or effectively, which 
would warrant a higher evaluation.  

The VA examiners of record have provided GAF scores of 46 and 
51-53.  A GAF score of 46 contemplates serious symptomatology 
whereas a GAF score of 51-53 contemplates moderate 
symptomatology as defined by the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition.  Although the veteran has reported 
having difficulty with his employment situation, the evidence 
shows that he is currently employed.  Furthermore, the 
veteran has been married for 35 years and he has maintained 
some friendships.  In short, the evidence shows that the 
veteran has not met most of the criteria for an initial 
evaluation in excess of 50 percent for PTSD during the appeal 
period at issue.  

The veteran is competent to report that a higher evaluation 
is warranted for his service-connected psychiatric 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Board attaches far more probative weight to the 
observations and opinions of professionals skilled in the 
evaluation of psychiatric/psychological disabilities when 
evaluating the evidence.

As the preponderance of the evidence is against the veteran's 
claim for an increased initial rating for PTSD, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2003).  
There is no showing that the veteran's service-connected PTSD 
presents such an exceptional or unusual disability picture so 
as to warrant the assignment of higher evaluations, at any 
stage in the rating period on appeal, on an extra-schedular 
basis.  In this regard, the veteran has not been hospitalized 
for PTSD during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


